Citation Nr: 1645705	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for the residuals of burns to the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1970 rating decision service connection for a bilateral eye disability was denied on the bases that there were no residuals of eye injuries in service and that the Veteran's myopic astigmatism was not a disability for VA compensation purposes.

2.  Evidence added to the record since the August 1970 rating decision raises a reasonable possibility of substantiating the previously denied claim.

3.  Chronic residuals of burns to the face were not present during active service; and, the preponderance of the evidence fails to establish a present disability that is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for a bilateral eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for residuals of burns to the face have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in March 2010 and the July 2016 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  A VA medical opinion obtained in this case as to the residuals of burns to the face is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An August 1970 rating decision denied service connection for a bilateral eye disability.  The RO determined that there were no residuals of eye injuries in service and that the Veteran's myopic astigmatism was not a disability for VA compensation purposes.  As the Veteran did not appeal nor was new and material evidence received within a year of that decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence added to the record since the August 1970 rating decision includes new information from the Veteran concerning his claim.  In testimony provided in July 2016 the Veteran described problems he had experienced with his eyes subsequent to his discharge from active service.  He reported he had undergone surgical treatment for cataracts.  VA treatment records noted a history of left eye cataract surgery in April 2016.  

This evidence includes a diagnosis of an eye disability for VA compensation purposes that was not previously considered and the evidence raises a reasonable possibility of substantiating the claim.  The Board emphasizes that the Veteran's statements are presumed credible for purposes of reopening the appeal.  The previously denied claim as to this matter is reopened.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Burn residuals are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable as to the matter in the present case.

The Veteran contends that he has residuals of a burn to the face and neck during active service.  In testimony in support of his appeal he described having sustained first degree burns to the face in 1968.  However, he also acknowledged that he had no present physical impairment associated with the injury in service.  

Service treatment records show he sustained first degree burns to the face and neck in March 1968 due to a boiler steam accident.  A June 1969 separation examination revealed a normal clinical evaluation of the skin and face.  A June 1970 VA examination of the skin was negative.  A May 2010 VA scars examination noted first degree steam burns in service that had resolved without residuals.

Based upon the evidence of record, the Board finds that chronic residuals of burns to the face were not present during active service and that the preponderance of the evidence fails to establish a present disability (or during the appeal period) that is etiologically related to service.  The threshold requirement for establishing service connection is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The June 1970 and May 2010 VA examination findings are persuasive and based upon adequate rationale.  The May 2010 examiner is shown to have reviewed the evidence of record and to have adequately considered the lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In conclusion, the Board finds that service connection for residuals of burns to the face is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.



ORDER

The application to reopen a service connection claim for a bilateral eye disorder is granted.

Entitlement to service connection for the residuals of burns to the face is denied.


REMAND

As to the issue remaining on appeal, the Board finds that further development is required prior to appellate review.  The Veteran claims that he has eye problems that developed as a result of injuries he sustained during active service.  

The Board notes that service treatment records noted defective vision upon enlistment examination, but show the Veteran was treated for a chemical (hot oil) burn to the left eye in January 1967 and flash (welder's torch) burns to the bilateral eyes in July 1967.  A June 1970 VA examination revealed no residuals of an eye injury.  VA treatment records show the Veteran underwent surgery for a left eye cataract in April 2016.  No opinion as to the etiology of that disorder, however, is included in the available record.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present right or left eye disability as a result of service, to include any residuals due to treatment related to eye injuries in service.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


